Citation Nr: 0521235	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  99-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for inguinal 
hernias with postoperative repair prior to February 5, 2001.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral inguinal hernias with postoperative repair.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
December 1994.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2003.  This matter was 
originally on appeal from rating decisions of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

In June 18, 2003 the veteran withdrew his request for a 
Travel Board hearing.  


FINDINGS OF FACT

1.  Prior to February 5, 2001, the veteran's service-
connected right inguinal hernia was small, reducible, or 
without true hernia protrusion, and the left hernia was not 
shown to be not readily reducible or not well supported by 
truss.

2.  Effective February 5, 2001, the veteran's service-
connected postoperative recurrent bilateral inguinal hernias 
are readily reducible and well supported by truss or belt.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation prior to 
February 5, 2001 for inguinal hernias with postoperative 
repair have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
4.114, Diagnostic Code 7338 (2004).

2.  Effective February 5, 2001, the criteria for entitlement 
to an evaluation of 30 percent for bilateral inguinal hernias 
with postoperative repair have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

Pursuant to the Board's July 2003 Remand, the veteran's claim 
was readjudicated under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below.  In addition, 
the veteran and his representative were advised of the new 
criteria for evaluation of intervertebral disc syndrome, the 
veteran was afforded a new VA examination to determine the 
current level of disability for his service connected low 
back, and bilateral inguinal hernia disabilities, and a 
supplemental statement of the case was issued.  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's July 2003 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In August 2004, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA was responsible for obtaining relevant records from any 
Federal agency and would make reasonable efforts to obtaining 
other relevant records not held by a Federal agency.  In 
addition, the August 2004 notice letter specifically advised 
the veteran to provide VA with any evidence in his possession 
that pertains to his claim.  The Board finds that the veteran 
was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after rating actions 
were promulgated did the RO, in August 2004, provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
August 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded VA 
examinations in connection with his claims.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In August 1995, the RO granted service connection for a left 
inguinal hernia and a right inguinal hernia, and assigned 
disability ratings of 10 percent and zero percent, 
respectively.  The veteran perfected an appeal with respect 
to the noncompensable rating for his right inguinal hernia, 
and in May 1997, the Board denied an increase in that rating.  

In August 1998, the veteran requested an increased rating for 
his inguinal hernia.  In a November 1998 rating decision, 
increased evaluations for the right and left inguinal hernias 
were denied.  In December 1998, the veteran requested that 
his claim be reconsidered.  In a June 1999 rating decision, 
increased evaluations for the right and left inguinal hernias 
were again denied.  In June 1999, the veteran submitted a 
notice of disagreement with the June 1999 rating decision.  
In August 1999, the veteran perfected his appeal.  In May 
2001, the RO increased the disability rating for the 
veteran's right inguinal hernia to 10 percent effective 
February 5, 2001.  In a March 2005 rating decision, the RO 
found that clear and unmistakable error in the May 2001 
rating decision which separately evaluated the veteran's 
right and left inguinal hernia disabilities effective 
February 5, 2001.  The error was corrected to show a 20 
percent rating for residuals, right and left inguinal hernia 
repair effective February 5, 2001. 

The RO has rated the veteran's bilateral inguinal hernia 
under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under 
Diagnostic Code 7338, a noncompensable rating is warranted if 
the hernia is small, reducible, or without true hernia 
protrusion, or if the hernia has not been operated on, but is 
remediable.  A 10 percent rating is warranted if the hernia 
is postoperative recurrent, readily reducible, and well 
supported by truss or belt.  A 30 percent rating is warranted 
with small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  A 60 percent rating is warranted with large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  A note to the code indicates that 10 percent is 
added for bilateral involvement, provided the second hernia 
is compensable.

a.	Entitlement to an increased evaluation for inguinal 
hernias with postoperative repair prior to February 
5, 2001.

The Board finds that increased evaluations prior to February 
5, 2001 for the veteran's right and left hernias are not 
warranted.

A May 1998 consultation report indicated that the veteran had 
had multiple operations for hernias since age 27.  Physical 
examination of the veteran demonstrated no evidence of 
inguinal hernias on either side.  

A VA progress note dated August 4, 1998 indicated a definite 
recurrent right inguinal hernia, reducible but appearing only 
when the veteran strained.  However, an August 11, 1998 
progress note indicated that the "recurrent right inguinal 
hernia" could not be found.  

A December 1998 VA examination report indicated that a slight 
right inguinal hernia was noted on digital exam with 
straining.  Diagnosis was small right inguinal hernia.  

A January 2000 VA outpatient treatment record assessed the 
veteran with bilateral inguinal hernia, status post repair, 
right in 1987 and left in 1995; and the physician stated that 
the veteran had persistent node in the inguinal area.  

An August 2000 VA treatment record indicated that the veteran 
presented for follow up for recurrent bilateral inguinal 
hernia and that he complained of occasional pain in groin 
areas and that he felt lumps.  

A February 5, 2001 VA treatment record, of which the RO based 
the effective date for a compensable rating for right 
inguinal hernia, indicated that the veteran presented for 
follow up with complaints of increased inguinal pain since 
August 2000 visit exacerbated by lifting, coughing, and 
sneezing.  Physical examination of the veteran indicated 
bilateral tenderness on inguinal palpation left greater than 
right with protrusion of bowel appreciated with valsalva on 
left side only.  Diagnosis was left inguinal hernia.  

Based upon the totality of the evidence of record, the Board 
finds that prior to February 5, 2001 the veteran's right 
inguinal hernia was manifested by residuals of right inguinal 
hernia repair without evidence of true protrusion.  Thus, 
under the rating criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7338, entitlement to a compensable rating for right 
inguinal hernia is not warranted prior to February 5, 2001.  

In addition, the Board finds that prior to February 5, 2001 
an increased rating for the veteran's left inguinal hernia is 
also not warranted.  The Board notes that the August 1995 
rating decision granted service connection for left inguinal 
hernia and assigned the 10 percent evaluation based on the 
evidence of record at that time.  During the appeal period 
prior to February 5, 2001, no evidence has been presented to 
show that the veteran had a left inguinal hernia that was not 
well support by a truss, or not reducible, such that a higher 
rating would be warranted.  Thus, under the rating criteria 
of 38 C.F.R. § 4.114, Diagnostic Code 7338, entitlement to an 
increased evaluation in excess of 10 percent for left 
inguinal hernia is not warranted prior to February 5, 2001.  

b.	Entitlement to an evaluation in excess of 20 
percent for bilateral inguinal hernias with 
postoperative repair.

An August 2004 VA examination report indicated that the 
veteran had undergone numerous inguinal hernia repairs 
bilaterally and that he has mesh implants bilaterally.  The 
veteran reported that since the last herniorrhaphy, he has 
had no recurrence.  The veteran denied any pain or any 
recurrent bulge in the inguinal areas but reported some 
chronic numbness around his surgical scars.  The veteran also 
denied any functional impairment as a result.  The veteran 
denied any chronic GI complaints such as chronic 
constipation, diarrhea, loss of bowel control, or any dysuria 
type GU problems.  The veteran reported normal bowel and 
bladder function and normal sexual function.  The veteran 
reported that he did not require any treatment for any 
residuals of his inguinal hernias/repairs.  The veteran 
reported that he avoids physical straining such as heavy 
pushing or pulling and he has a 45-pound lifting maximum.  He 
wears a scrotal support on a daily basis.

Physical examination of the veteran revealed that he walks 
with normal brisk gait with no evidence of limp or gait 
dysfunction.  The veteran's abdominal examination revealed 
normal bowel sounds throughout and there was no tenderness 
over the lower abdomen or inguinal areas.  The veteran's 
remaining inguinal herniorrhaphy scars, a 7-cm. scar on the 
right and a 10-cm. scar on the left were barely visible, 
nontender, non-fixed, nonadherent and non-inflamed.  The 
veteran had a small port scar below his umbilicus from the 
endoscopic repair.  There was no rebound or guarding upon 
palpation of the abdomen.  The veteran had a normal 
uncircumcised penis, his testes were descended bilaterally 
and of normal size and consistency.  There was no testicular 
tenderness.  There was no inguinal hernia palpable on either 
side even with Valsalva maneuver.  The veteran was diagnosed 
with well-healed recurrent right and left inguinal 
herniorrhaphies, with no evidence of inguinal hernia that 
day.  

The RO found that the veteran's right and left inguinal 
hernias each warrant a 10 percent disability rating.  While 
the record indicates that the veteran suffers from recurrent 
inguinal hernias and that he has had multiple surgeries to 
repair his inguinal hernias, the recent clinical evidence 
from VA examination shows there was no clinical evidence of 
recurrence of an inguinal hernia since his last 
herniorrhaphy.  There were essentially no symptoms associated 
with the bilateral inguinal hernias apart from a subjective 
numbness around his surgical scars.   It is not the practice 
of the Board to challenge favorable dispositions by the RO.   
Having accepted the  RO's determination, however, that each 
hernia merited a compensable rating, the Board is of the view 
that it necessarily follows as a matter of regulation that an 
additional ten percent evaluation is to be granted.    



c.	Entitlement to an evaluation in excess of 10 
percent for chronic low back pain

As noted above, in August 1995, the RO granted service 
connection for chronic low back pain and assigned a ten 
percent disability rating.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45, 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59.

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

The schedular criteria by which the veteran's chronic low 
back disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected chronic low 
back disability must include consideration of the old and 
both sets of new criteria.  It is noted that the effective 
date of any rating assigned under the revised schedular 
criteria may not be earlier than the effective date of that 
change; the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  The 
Board notes that the provisions of DC 5293 (which pertained 
to intervertebral disc syndrome) were changed effective from 
September 23, 2002.  The rating schedule for the spine was 
changed effective September 26, 2003, at which time DC 5295 
was changed to 5237.

The RO has rated the veteran's chronic low back pain under 38 
C.F.R. § 4.72, Diagnostic Code 5295.  

i.	Rating Criteria Prior to September 26, 2003

The Board notes that under the "old" rating criteria, a 10 
percent evaluation contemplates a lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation 
contemplates a lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position; and a 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with arthritic changes, narrowing or irregularity of 
the joint spaces, or some of these findings with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

The Board notes that the veteran's low back disability could 
also be rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 which a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine, a 20 
percent rating for moderate limitation of motion, and 40 
percent evaluation under this code contemplates severe 
limitation of lumbar spine motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

ii.	Rating Criteria effective September 26, 2003

As noted above, effective September 26, 2003, the regulations 
for rating disabilities of the spine were revised with 
reclassification of the diagnostic codes.  These reclassified 
diagnostic codes include 5237 (Lumbosacral or cervical 
strain), 5242 (Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

Disabilities of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

In addition, Diagnostic Code 5293 was also changed effective 
September 23, 2002, as follows:  Evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
rate at 20 percent.  With incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
effective September 23, 2002; 67 Fed. Reg. 54345-54349 
(August 22, 2002).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

A January 2004 VA examination report noted that the veteran 
complained of a constant chronic midline low back pain since 
1983.  The veteran reported that the pain becomes worse with 
certain activities (driving for longer than an hour, sitting 
for longer than 45 minutes to an hour, standing for longer 
than a half hour, or walking for longer than a half hour to 
45 minutes) and with cold weather.  The veteran reported that 
such activities tend to increase the intensity of the 
veteran's non-radiating low back pain but do not decrease his 
normal daily activities.  The veteran reported a lifting 
restriction of 45 pounds by his primary care physician due to 
his back and hernia disabilities.  The veteran reported no 
difficulty when he bends as long as "I am careful."  The 
veteran reported no associated numbness or weakness secondary 
to the back.  The veteran reported that he had a back brace, 
but never wears it, uses no canes or supportive devices, and 
has no history of unsteadiness or falls.

The examiner noted that there is pain depending on the length 
of the veteran's activity but no fatigue associated with it.

In the last 12 months, the veteran has not been placed on any 
temporarily disability by his treating physician because of 
any symptoms.  The veteran reported that over the last 1-2 
years, he has not missed anytime off work because of his back 
pain.  

Physical examination of the veteran revealed that he had a 
normal gait with no limp.  Heel walking was done normally on 
the right and left.  Toe walking was done normally on the 
left but there was slight weakness of toe walking noted on 
the right.  The veteran's sitting posture was normal.  The 
veteran's stature was erect and his pelvis was level.  There 
was no scoliosis, no loss of lumbar lordosis, and no muscle 
spasm in the lumbar or thoracic spine.

Range of motion as measured by goniometer revealed 70 degrees 
of flexion, 20 degrees of extension, 25 degrees of right 
lateral bend, 25 degrees left lateral bend with 30 degrees of 
right and left rotation.  All movements were done without 
pain and with no evidence of incoordination or weakened 
movements.

There was no tenderness in the lumbar spine.  There were no 
surgical scars.

Deep tendon reflexes were 3+ at the knees, 2+ at both ankles.  
Toe signs were downward bilaterally with no ankle clonus 
bilaterally.  Sensation was intact to pin and light touch.  
Strength of both quadriceps were 5/5.  Strength in the right 
anterior tibial was 4+/5.  Extensor hallucis longus on the 
right was 4+/5.  On the left, both anterior tibial extensor 
hallus longer were 5/5.  Peroneal strength on the right was 
4+/5 and left was 5/5.  Posterior tibial strength was 5/5 
bilaterally.

Circumferential measurements of both thighs revealed right 
side 50 cm., the left 49.5 cm.  Both calves were equal at 44 
cm.  Straight leg raise in the supine position is 80 degrees 
bilaterally with no pain.  Straight leg raise in the sitting 
position was 90 degrees bilaterally with no pain.  Hip range 
of motion was unrestricted and no associated with any pain.  
Movements from supine to sitting position were done normally 
with no weakness, no incoordination and no apparent 
complaints of pain.

The veteran was diagnosed with chronic lumbar strain.  There 
were no findings to suggest nerve root compression in the 
lumbar spine.  X-rays showed no degenerative disc disease.

The Board finds that a rating in excess of 10 percent is not 
warranted under the version of DC 5295 in effect prior to 
September 26, 2003.  The veteran is shown to have back pain 
and slight limitation of motion with slight loss of lateral 
spine motion bilaterally; however, there is no evidence of 
muscle spasm on extreme forward bending.  There is also no 
evidence of listing of whole spine to opposite side, positive 
Goldthwaite's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Further, there is no evidence of 
degenerative disc disease.

Based on the foregoing, the Board finds that overall, the 
evidence does not show that the veteran's low back disability 
is manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 20 percent under the old 
version of DC 5295, and that the preponderance of the 
evidence is against a rating in excess of 10 percent under 
this Diagnostic Code.

In addition, the Board finds that a rating in excess of 10 
percent under DC 5292 is not warranted.  The January 2004 VA 
examination report shows that the veteran had forward flexion 
to 70 degrees, backward extension to 20 degrees, rotation to 
30 degrees bilaterally, and lateral bending to 25 degrees 
bilaterally.  The Board finds that this does not rise to the 
level of moderate limitation of motion.  The words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  The Board finds that the limitation of motion of the 
veteran's lumbar spine does not rise to the level of 
moderate, when considering all factors including the January 
2004 VA examination report.

Although higher evaluations are also provided under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286 and 5289 for ankylosis of the 
spine, these Diagnostic Codes are not applicable to this case 
because the veteran's service-connected disability has not 
been shown to result in ankylosis.

With respect to Diagnostic Code 5293, the Board notes that 
the rating criteria for evaluating intervertebral disc 
syndrome were recently amended as of September 23, 2002.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002).  However, because 
intervertebral disc syndrome is not a part of the service-
connected disability, the criteria relating to intervertebral 
disc syndrome, under either the old or the new provisions, 
are not for application to the veteran's claim.  

The Board also finds that a rating in excess of 10 percent is 
not warranted under the rating criteria in effect as of 
September 26, 2003.  The January 2004 VA examination report 
indicated that the veteran had forward flexion to 70 degrees, 
with a combined range of motion of the lumbar spine of 200 
degrees.  There is no evidence of ankylosis of the spine, or 
that forward flexion of the thoracolumbar spine is 60 degrees 
or less.  The evidence also does not show that the veteran 
has muscle spasm or guarding severe enough to result in an 
abnormal gain or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

With respect to neurological symptoms, the Board notes that 
the January 2004 VA examination revealed no indication of 
nerve root compression in the lumbar spine.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  In this regard, the 
Board initially notes that the veteran's subjective 
complaints of pain are specifically contemplated in the 
criteria of DC 5295.  As for DC's 5292, while the evidence 
shows a limitation of motion in the lumbar spine, the January 
2004 examiner noted all movements were done without pain and 
with no evidence of incoordination or with any weakened 
movements.  Thus, the evidence does not indicate functional 
loss due to pain to warrant a rating in excess of 10 percent 
at this time.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's low back 
disability warrants no higher than a 10 percent rating.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there is no evidence of record that the 
veteran's bilateral inguinal hernias or low back disability 
cause marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability. 38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his bilateral hernias or low back disability.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 


ORDER

Entitlement to an increased evaluation for inguinal hernias 
with postoperative repair prior to February 5, 2001 is 
denied.

Entitlement to an evaluation of 30 percent for bilateral 
inguinal hernias with postoperative repair is granted subject 
to the law and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


